USCA1 Opinion

	




                            United States Court of Appeals                                For the First Circuit                                 ____________________          No. 95-1730                              UNITED STATES OF AMERICA,                                      Appellee,                                          v.                                RAFAEL ANTONIO CUEVAS,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF RHODE ISLAND                     [Hon. Ernest C. Torres, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                               Torruella, Chief Judge,                                          ___________                            Rosenn, Senior Circuit Judge,*                                    ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________               Louis B. Abilheira for appellant.               __________________               Margaret E. Curran,  Assistant United States Attorney,  with               __________________          whom  Sheldon Whitehouse,  United States  Attorney, and  Edwin J.                __________________                                 ________          Gale,  Assistant United States  Attorney, were on  brief, for the          ____          United States.                                 ____________________                                   February 2, 1996                                 ____________________                                        ____________________          *Of the Third Circuit, sitting by designation.                 LYNCH, Circuit Judge.  Before he was convicted for being                        _____________            illegally  present in  the United  States  in violation  of 8            U.S.C.    1326,  Rafael  Antonio  Cuevas, a  citizen  of  the            Dominican  Republic, had  three separate encounters  with the            Rhode Island  criminal justice system.   The primary question            in this  sentencing appeal is  whether the disposition  of at            least one of Cuevas' state offenses was a "conviction" for an            "aggravated felony" under  the prior  offense enhancement  of            U.S.S.G.    2L1.2(b)(2) (Nov.  1994).   Cuevas says  that the            enhancement  does not apply to  him, arguing that  one of the            offenses was not a "conviction" under state law, and that the            others were not "aggravated felonies."  We hold otherwise, on            the grounds  that the definition of "conviction"  is a matter            of  federal, not state, law  and that Cuevas'  reading of the            term "aggravated  felony" is foreclosed by  a recent decision            of  this court.   Cuevas  falls within  the group as  to whom            Congress and the Sentencing Commission intended longer prison            terms   illegal  aliens previously deported  after aggravated            felony convictions   and so we affirm his sentence.                                        Facts                                        _____                 Each of the three times that  Cuevas faced charges under            the criminal law in Rhode Island, he submitted a plea of nolo                                                                     ____            contendere, his plea  was accepted, he  was judged guilty  of            __________            the crime charged, and he was sentenced.  In 1983 he received            three  years  probation  for  breaking and  entering  into  a                                         -2-                                          2            building in the nighttime  with intent to commit  larceny; in            1984 he  was sentenced to a year in prison plus probation for            possession  of cocaine; and in  1986 he was  sentenced to two            years probation for possession of cocaine.                 Cuevas was deported  in 1989.  He  returned illegally in            1990, then was arrested again in 1994 on another Rhode Island            charge of cocaine  possession.  Once  again, he pleaded  nolo                                                                     ____            and was sentenced to  probation.  While serving that  term of            probation,  he was  found  in the  United  States by  federal            authorities.   He was subsequently indicted  in federal court            on a charge of having been found in the United States without            obtaining the  consent of the Attorney  General, in violation            of  8 U.S.C.   1326.  He  pleaded guilty and was sentenced to            fifty-seven  months in  prison under  U.S.S.G.   2L1.2.   His            appeal raises two challenges to his sentence.                         The "Aggravated Felony" Enhancement                         ___________________________________                 As in many sentencing  appeals, the consequences of this            appeal to  the defendant  are not  negligible.   The district            court  imposed a  sentence  of fifty-seven  months.1   Cuevas                                            ____________________            1.  Section   2L1.2   of   the  Guidelines,   which   governs            defendant's offense of conviction,  sets a base offense level            of 8.   The district  court then added  sixteen levels  under            subsection (b)(2) and subtracted three  levels for acceptance            of responsibility  under   3E1.1,  producing a total  offense            level  of 21.  Charted against a criminal history category of            IV, that  offense level yielded  a sentencing range  of 57-71            months;  the district court imposed sentence at the bottom of            the range.                                         -3-                                          3            says that he  should serve no  more than twenty-one  months.2            He argues that  the 16-level enhancement he received  under              2L1.2(b)(2)  of the  Guidelines3  for having  previously been            "deported after a conviction for an aggravated felony" cannot            stand, because neither of the two cocaine possession offenses            he  committed prior to his deportation  was a "conviction for            an  aggravated   felony."4    He  contends   that  his  first                                            ____________________            2.  While Cuevas asserts that   2L1.2(b)(2) does not apply to            him, he concedes  that his BOL of 8 was subject at least to a            4-level increase under   2L1.2(b)(1).  Subtracting two levels            for  acceptance of responsibility  under   3E1.1(a), he would            calculate his total offense level to  be 10, corresponding to            a sentencing range of 15-21 months, given a  criminal history            category of IV.            3.  Under that guideline, defendants convicted under 8 U.S.C.              1326 who previously have  been "deported after a conviction            for  an  aggravated  felony"  are subject  to  a  substantial            increase in their sentences:                If  the defendant  previously  was deported  after  a                conviction for an aggravated  felony, increase by  16                levels.            U.S.S.G.   2L1.2(b)(2)  (Nov. 1994).   Application note  7 to              2L1.2 provides in relevant part:                "Aggravated felony,"  as used  in subsection  (b)(2),                means   . . .   any   illicit   trafficking  in   any                controlled  substance  (as  defined   in  21   U.S.C.                  802),  including  any  drug  trafficking  crime  as                defined  in  18 U.S.C.     924(c)(2);  . . .  or  any                attempt or conspiracy to  commit any such  act.   The                term   "aggravated   felony"  applies   to   offenses                described  in   the  previous   sentence  whether  in                violation of federal or state law . . . .            U.S.S.G.   2L1.2, comment. (n.7) (Nov. 1994).            4.  Defendant also asserts that  his 1983 offense of breaking            and  entering  cannot  be  characterized  as  an  "aggravated            felony."  As the  government does not contest this  point, we                                         -4-                                          4            violation was not itself an "aggravated felony," and that the            disposition of his  second drug offense, to which  he pleaded            nolo and for which  he received a sentence of  probation, was            ____            not  a "conviction" under Rhode  Island law.   We reject both            prongs of Cuevas' challenge.            A.   Whether the 1986 Disposition Was a "Conviction"            __   _______________________________________________                 Cuevas assumes  that whether the disposition  in 1986 of            his second  cocaine possession offense is to  be considered a            "conviction" for  purposes of the  Guidelines is a  matter of            Rhode Island law.  He posits  that he was not "convicted"  of            that offense under  Rhode Island law  and so  it cannot be  a            conviction  for  purposes  of  Guidelines    2L1.2.5     This            assumption is  unfounded.  In this Circuit and others, courts            have  consistently held that whether a particular disposition                                            ____________________            treat it as conceded.            5.  He relies  on R.I.  Gen. Laws   12-18-3(a)  (1994), which            provides:                Whenever  any person  shall be  arraigned before  the                district court  or superior  court,  and shall  plead                nolo contendere, and  the court places the person  on                probation  . . .,  then upon  the  completion  of the                probationary period,  and absent  a violation of  the                terms of the probation, the plea and probation  shall                not  constitute   a  conviction   for  any   purpose.                Evidence of  a plea of  nolo contendere followed by a                period of probation, completed  without violation  of                the terms  of said probation,  may not be  introduced                in any court  proceeding, except that records may  be                furnished  to  a  sentencing   court  following   the                conviction  of an  individual for  a crime  committed                subsequent to  the successful completion of probation                on the prior offense.                                         -5-                                          5            counts  as a "conviction" in the context of a federal statute            is  a matter  of  federal determination.6   Under  applicable            federal  standards,  Cuevas   was  clearly  "convicted"  with            respect to  his 1986  cocaine  possession offense.   As  that            offense was an "aggravated  felony," his 1989 deportation was            "after a conviction" for at least one aggravated  felony, and            the enhancement of   2L1.2(b)(2) was properly applied.                 In  Molina v.  INS, 981  F.2d 14  (1st Cir.  1992), this                     ______     ___            court  addressed  the  meaning  of  a  statute  limiting  the            availability of  amnesty from deportation  to illegal  aliens            who  have "not  been convicted  of any  felony" while  in the            United States.  8 U.S.C.   1255a(a)(4)(B).  The petitioner in            that  case,  an illegal  alien,  admitted that  he  had twice            pleaded nolo  contendere and  been sentenced to  probation on                    ____  __________            felony  drug charges under Rhode Island law.  Citing the same            provision of Rhode  Island law upon which Cuevas relies here,            see  R.I. Gen. Laws    12-18-3, the petitioner  argued that a            ___            nolo plea to a drug charge followed by a sentence of straight            ____            probation was not treated  as a "conviction" under  state law            and, therefore, should  not be considered so for  purposes of                                            ____________________            6.  The   particular  guideline   at  issue   here,    2L1.2,            implements a statutory penalty  enhancement found  within the            immigration laws.  See  8 U.S.C.   1326(b); United States  v.                               ___                      _____________            Restrepo-Aguilar, __ F.3d ___, ___,  No. 95-1660, slip op. at            ________________            3 n.2 (1st Cir. Jan.  30, 1996).  Thus, our understanding  of            the  term "conviction" is informed both  by the law governing            immigration  offenses as well as the law under the Guidelines            governing the federal sentencing of those offenses.                                         -6-                                          6            federal  law.  Molina, 981 F.2d at  19.  For the court, Judge                           ______            (now  Justice)  Breyer rejected  this  argument.   The  court            specifically held that  the term "conviction" is  a matter of            federal, not  state, definition.  Molina, 981  F.2d at 19-20;                                              ______            see also  White v. INS, 17 F.3d 475, 479 (1st Cir. 1994) ("As            ________  _____    ___            we   have  held   before,  federal   law  defines   the  term            'conviction'  as  it is  used  in  the immigration  context."            (citing Molina, 981 F.2d  at 19)).  The court noted that this                    ______            Circuit, forty years earlier,  had held that "the meaning  of            the  word  'convicted' in  the federal  immigration law  is a            federal  question."  Id.  at 19-20 (quoting  Pino v. Nicolls,                                 ___                     ____    _______            215 F.2d  237, 243 (1st  Cir. 1954) (Magruder,  J.) (internal            quotation marks  omitted), rev'd  on other grounds,  349 U.S.                                       _______________________            901 (1955) (per curiam)).7                 We follow Molina and  Pino and hold that the  meaning of                           ______      ____            the word  "conviction"  in   2L1.2(b)(2)  of  the  Sentencing            Guidelines, which implements 8 U.S.C.   1326(b), a  provision            found  within the  immigration laws,  is to be  determined in            accordance with federal law.  See also White, 17 F.3d at 479;                                          ________ _____            Chong v. INS,  890 F.2d  284 (11th Cir.  1989) (per  curiam);            _____    ___            accord  Wilson v.  INS,  43 F.3d  211,  215 (5th  Cir.)  (per            ______  ______     ___                                            ____________________            7.  The  Supreme  Court in  its  Pino  decision expressed  no                                             ____            disagreement with Judge Magruder's statement that the meaning            of "conviction"  is a  federal question,  but found  that the            conviction at issue had  not attained "finality."   See Pino,                                                                ___ ____            349 U.S. at  901; Wilson v. INS, 43 F.3d  211, 215 (5th Cir.)                              ______    ___            (per curiam), cert. denied, 116 S. Ct. 59 (1995); Molina, 981                          ____________                        ______            F.2d at 20.                                         -7-                                          7            curiam), cert. denied,  116 S. Ct.  59 (1995); Ruis-Rubio  v.                     ____________                          __________            INS, 380 F.2d 29  (9th Cir.) (per curiam), cert.  denied, 389            ___                                        _____________            U.S. 944 (1967).                 Support  for this  conclusion  comes  from  outside  the            context of  immigration statutes as  well.  For  example, the            Seventh Circuit  has recently  held, in applying  the penalty            enhancement provisions  of the Controlled Substances  Act, 21            U.S.C.   841(b)(1)(B),  that  a plea  of  guilty to  a  state            felony   offense  followed  by   a  sentence   of  probation8            constitutes   a  "prior   conviction,"   even   though   that            disposition  would  not be  so deemed  under  the law  of the            convicting state.   See United States v.  McAllister, 29 F.3d                                ___ _____________     __________            1180, 1184 (7th Cir.  1994).9  Similarly, in 1983  this court            held  that a defendant who had entered a nolo contendere plea                                                     ____ __________            and was  sentenced to probation  under Rhode  Island law  had            been  "convicted"  of a  crime  for purposes  of  the federal                                            ____________________            8.  For purposes  of determining whether a  state disposition            is a  "conviction" as a  matter of  federal law, there  is no            meaningful distinction  between a plea of  guilty followed by            probation  and   a  plea  of  nolo   contendere  followed  by                                          ____   __________            probation.  United States v. Bustamante, 706 F.2d 13, 15 (1st                        _____________    __________            Cir.), cert.  denied, 464 U.S.  856 (1983);  cf. Sokoloff  v.                   _____  ______                         ___ ________            Saxbe, 501 F.2d 571, 574-75 (2d Cir. 1974) (stating principle            _____            in context of 21 U.S.C.   824(a)(2) license revocation case).            9.  Other  Circuits are  in  agreement  with McAllister  that                                                         __________            federal  law  governs  the  meaning of  "conviction"  in  the            federal drug laws.  See United States v. Mejias, 47 F.3d 401,                                ___ _____________    ______            403-04  (11th Cir. 1995) (plea  of nolo in  state court, even                                               ____            with  adjudication  withheld,   is  conviction  for   federal            purposes); United States v. Meraz, 998 F.2d 182, 183 (3d Cir.                       _____________    _____            1993);  United States v. Campbell, 980 F.2d 245, 250 n.6 (4th                    _____________    ________            Cir. 1992), cert. denied, 113 S. Ct. 2446 (1993).                        _____ ______                                         -8-                                          8            felon-in-possession-of-a-firearm    statute,    18     U.S.C.              922(h)(1),  even  though the  event  did  not  amount to  a            "conviction" under  state law.  United  States v. Bustamante,                                            ______________    __________            706 F.2d 13, 14-15 (1st Cir.) (Breyer, J.), cert. denied, 464                                                        _____ ______            U.S. 856 (1983).                 The decisions in Bustamante and, to a  lesser degree, in                                  __________            McAllister both  were based  in part  on the Supreme  Court's            __________            decision in Dickerson v. New Banner Institute, Inc., 460 U.S.                        _________    __________________________            103 (1983).  In Dickerson, a defendant who had pleaded guilty                            _________            to  a state offense, served a term of probation, and received            an  expungement of  his record  argued that  he had  not been            "convicted"  of  that offense.    The  Court did  not  agree.            Observing that a defendant "cannot be placed on probation  if            the court does not deem him to be guilty of  a crime," id. at                                                                   ___            113-14,  the Court held that the  meaning of "conviction" for            purposes of  the federal  gun control  statutes is a  federal            matter:                 Whether one has been "convicted within the language                 of [a  federal] statute[]  is necessarily  . . .  a                 question of  federal, not  state, law, despite  the                 fact that the predicate offense  and its punishment                 are defined by the law of the State.            Id. at 111-12.            ___                 It  is  true, of  course,  that  the particular  outcome            reached in Dickerson  under the federal gun  control laws was                       _________            effectively  abrogated  by  Congress  in May  1986,  when  it            amended 18 U.S.C.    921(a)(20) to read as it currently does.                                         -9-                                          9            That   congressional  action,   however,   reflects   not   a            disagreement with  the  Court's reasoning,  but  merely  that            Congress determined that its legislative objectives would  be            better served by defining  "conviction" by reference to state            law.     See  McAllister,   29  F.3d  at   1184-85  ("[W]hile                     ___  __________            interpreting federal  statutes is a question  of federal law,            Congress can make the meaning of a statute dependent on state            law.").   The  decisions  in Dickerson  and Bustamante  still                                         _________      __________            stand for the proposition that, absent legislative indication            to the contrary, the meaning of  "conviction" for purposes of            a  federal  statutory  scheme   is  to  be  determined  under            prevailing federal law.   See   Yanez-Popp v.  INS, 998  F.2d                                      ___   __________     ___            231, 236  (4th Cir. 1993) ("[Dickerson] still  stands for the                                         _________            general proposition that federal  law governs the application            of Congressional statutes in the absence of a  plain language            to the contrary."); cf. McAllister, 29 F.3d at 1185 (treating                                ___ __________            Dickerson  as still  authoritative,  outside context  of  gun            _________            laws, for  principle that  guilty plea plus  probation equals            conviction  under   federal  law).    Congress'  decision  to            overrule the  particular result  reached in  Dickerson simply                                                         _________            reflects a  deliberate choice to define  "conviction" as used            in a federal gun statute by reference to state law.                 Congress has  not made the  same choice with  respect to            the immigration laws.   See  Wilson, 43 F.3d  at 215;  Yanez-                                    ___  ______                    ______            Popp,  998 F.2d at 235; see also  Molina, 981 F.2d at 22 ("Of            ____                    ________  ______                                         -10-                                          10            course, federal  gun control  law is not  federal immigration            law.").    Since the  May  1986  enactment  of the  statutory            amendment to the gun  control laws that effectively abrogated            Dickerson,  the courts    including this  one, see  White, 17            _________                                      ___  _____            F.3d at  479; Molina,  981 F.2d  at 19     have continued  to                          ______            define  "conviction" according  to uniform  federal standards            for purposes of  the laws governing immigration offenses.  If            Congress had disapproved of these cases, it surely could have            amended the immigration laws  in the same fashion it  did the            firearms  statute.   That Congress  has chosen  not to  do so            reinforces our conclusion that "conviction" in the context of            the  laws governing  immigration offenses,  including federal            sentencing for  those offenses,  remains a matter  of federal            definition.                 The disposition of Cuevas' 1986 state cocaine possession            offense  clearly   falls  within   the  scope  of   the  term            "conviction," federally understood.  This  is true both as  a            matter  of Guidelines interpretation and, more broadly, under            the  law   governing  immigration  offenses.    Although  the            particular guideline at issue  here (  2L1.2) does not define            "conviction,"  the   guideline  that  contains   the  general            instructions  for  assessing a  defendant's  criminal history            does provide  clear guidance.   See  U.S.S.G.   4A1.2.   That                                            ___            guideline specifically provides that the phrase "'[c]onvicted            of an offense'  . . . means that the  guilt of the  defendant                                         -11-                                          11            has been established, whether by guilty  plea, trial, or plea            of nolo contendere."  U.S.S.G.   4A1.2(a)(4) (Nov. 1994).10               ____ __________                 Relying in  part on   4A1.2,  this court held  in United                                                                   ______            States v. Pierce, 60  F.3d 886 (1st Cir. 1995),  petition for            ______    ______                                 ________ ___            cert. filed (Oct. 19, 1995) (No. 95-6474), that a prior state            _____ _____            "conviction"  is established  for Guidelines  purposes by  "a            guilt-establishing event  (such as  a plea where  a defendant            states  that he does not wish to  contest the charges)."  Id.                                                                      ___            at  892 (plea  of  nolo,  even  if  followed  by  a  withheld                               ____            adjudication,   constitutes   a   "conviction"  for   federal            sentencing purposes);  see also  United States v.  Jones, 910                                   ___ ____  _____________     _____            F.2d  760, 761 (11th Cir.  1990) (per curiam)  (same).  Here,            there  is no  dispute  that  whether  or not  Cuevas'  second            cocaine  offense could  be  considered  a "conviction"  under            Rhode Island law, he was indeed adjudged guilty of that crime            following his nolo  plea and was sentenced to probation based                          ____            on  that plea.   Cf.  Dickerson, 460  U.S. at  113-14 ("[O]ne                             ___  _________            cannot be placed on probation if the court does not deem  him            to  be  guilty  of a  crime.").    It seems  clear  under the                                            ____________________            10.  Although the direct applicability  of this definition is            limited to  the "purposes of [  4A1.2]"  itself, the purposes                                                                 ________            underlying  the  Guidelines'  criminal   history  computation            provisions  are the  same  as the  purpose  behind the  prior            offense enhancement  contained  in   2L1.2(b)(2)    i.e.,  to                                                                ____            provide   increased  sentences   for   defendants  who   have            demonstrated recidivist  tendencies.  The  guidance given  in              4A1.2 is instructive, if not dispositive.                                         -12-                                          12            Guidelines,  then, that  Cuevas was  "convicted" of  the 1986            cocaine offense.                 Furthermore, even  outside the specific  context of  the            Guidelines, the law is  plain that a state's acceptance  of a            defendant's plea of nolo contendere on a drug charge followed                                ____ __________            by  imposition  of  a   probationary  sentence  counts  as  a            "conviction"  for  purposes  of   the  statutes  relating  to            immigration offenses.  White, 17  F.3d at 479;11 Molina,  981                                   _____                     ______            F.2d at 18; Ruis-Rubio, 380 F.2d at 29-30.   We conclude that                        __________            Cuevas was "convicted" in 1986 of his second cocaine offense,            both  within the  meaning of  the  Guidelines and  within the            broader context of the laws governing immigration offenses.                                            ____________________            11.  In White, we said  that a disposition meets the  federal                    _____            definition of "conviction" for purposes of the laws governing            immigration offenses if:                (1) a judge  or jury has found the alien guilty or he                [or  she] has  entered  a  plea  of  guilty  or  nolo                contendere  or  has  admitted  sufficient  facts   to                warrant a finding of guilty;                (2) the  judge has  ordered some  form of punishment,                penalty, or restraint  on the person's liberty to  be                imposed . . .; and                (3)  a  judgment of  adjudication  of  guilt  may  be                entered if the  person violates the  terms of his [or                her]  probation   or   fails  to   comply  with   the                requirements    of   the   court's   order,   without                availability  of  further proceedings  regarding  the                person's guilt or innocence of the original charge.            White,  17 F.3d  at  479 (quoting  Matter  of Ozkok,  Interim            _____                              ________________            Decision  3044, 19 I. &  N. Dec. 546,  551-52 (B.I.A. 1988));            see also Wilson, 43 F.3d at  213-14 (adopting Ozkok); Molina,            ________ ______                               _____   ______            981 F.2d at  18 (quoting Ozkok).   All of  these factors  are                                     _____            satisfied  by   the  disposition  of   Cuevas'  1986  cocaine            possession offense.                                         -13-                                          13                 Once the disposition  of Cuevas' second  cocaine offense            is recognized to  be a conviction, it clearly  constitutes an            "aggravated  felony"   under  U.S.S.G.    2L1.2(b)(2).     An            "aggravated  felony"  includes any  "drug  trafficking crime"            within  the  meaning  of  18 U.S.C.    924(c)(2).    U.S.S.G.              2L1.2, comment. (n.7).  A "drug trafficking crime"  in turn            encompasses,  inter  alia, any  offense  that is  both  (1) a                          _____  ____            felony and (2) punishable under the Controlled Substances Act            (21 U.S.C.   801 et seq.).  See 18 U.S.C.   924(c)(2); United                             __ ____    ___                        ______            States v.  Restrepo-Aguilar, __  F.3d ___, ___,  No. 95-1660,            ______     ________________            slip op.  at 7  (1st Cir.  Jan. 30,  1996); United  States v.                                                        ______________            Forbes,  16 F.3d  1294,  1301 (1st  Cir.  1994).   Here,  the            ______            defendant's second  offense of  simple possession  of cocaine            undoubtedly  qualifies as  a felony  in the  requisite sense.            Forbes, 16  F.3d  at  1301  (explaining that  a  second  drug            ______            possession offense  is punishable  as a felony  under federal            law).12   And  cocaine possession  is, of  course, punishable            under the Controlled Substances Act.  See 21 U.S.C.   844(a).                                                  ___            Thus,  the  offense  falls  within the  definition  of  "drug                                            ____________________            12.  The possession offense, which was punishable under Rhode            Island law by a maximum of three years imprisonment, see R.I.                                                                 ___            Gen. Laws   21-28-4.01(C)(1)(a), is also a felony under state            law,  see R.I.  Gen. Laws   11-1-2  (defining "felony"  as an                  ___            offense punishable  by a  term of imprisonment  exceeding one            year).  Thus, regardless whether  the offense would have been            punishable  as  a  felony  under  federal  law,  the  offense            qualifies as a felony for purposes of the definition of "drug            trafficking crime."   See  Restrepo-Aguilar, __ F.3d  at ___,                                  ___  ________________            slip op. at 9.                                         -14-                                          14            trafficking  crime" under  18 U.S.C.    924(c)(2), and  is an            "aggravated   felony"   within   the   meaning   of  U.S.S.G.              2L1.2(b)(2) and  application note  7.  The  district court,            therefore,  properly increased  the defendant's  base offense            level by 16 levels.            B.   Whether the 1984 Offense Was a "Felony"            __   _______________________________________                 Even were one to  assume that the disposition of Cuevas'            1986 cocaine offense was not a "conviction," his challenge to            the application of   2L1.2(b)(2) would fail, because his 1984            conviction  for   cocaine  possession   was  itself   for  an            "aggravated felony."   As to his 1984 cocaine offense, Cuevas            does  not dispute that he was "convicted."  Rather, he argues            that,  while the offense was a felony under Rhode Island law,            it  would  have  been punishable  only  as  a misdemeanor  if            prosecuted  under federal law,  and therefore could  not be a            "felony," nor a "drug  trafficking crime," nor an "aggravated            felony" for purposes of    2L1.2(b)(2).  We recently rejected            precisely  this  argument,  however,  in   United  States  v.                                                       ______________            Restrepo-Aguilar, __ F.3d ___, No. 95-1660 (1st Cir. Jan. 30,            ________________            1996).  Thus, even apart from Cuevas' 1986 cocaine possession            offense, the  district  court properly  enhanced  defendant's            sentence by 16 levels in view of  his 1984 offense, which was            itself an "aggravated felony" under   2L1.2(b)(2).                        Criminal History Category Computation                        _____________________________________                                         -15-                                          15                 Cuevas argues that the district  court erroneously added            two points  to  his Guidelines  criminal history  computation            based on a  finding that defendant had  committed his federal            offense  of conviction  while under  a sentence  of probation            imposed by the Rhode Island state court for a 1994 state drug            offense.  See U.S.S.G.   4A1.1(d) (Nov. 1994) ("Add  2 points                      ___            if the  defendant committed  the instant offense  while under            any criminal justice sentence, including probation . . . .").            Defendant  contends that because  he illegally  reentered the            United  States  in 1990,  he  could not  have  committed that            offense while  under his  1994  state probationary  sentence.            This argument has no more than superficial appeal.                 The unambiguous terms of  the statute under which Cuevas            was convicted  establish that a deported  alien who illegally            reenters and  remains in the  United States  can violate  the            statute at three  different points in time: when he "enters,"            "attempts to enter,"  or when he  "is at  any time found  in"            this  country.  8  U.S.C.   1326(a).   As was said  in United                                                                   ______            States v. Rodriguez, 26  F.3d 4 (1st Cir. 1994), "we think it            ______    _________            plain  that 'enters,' 'attempts to enter' and 'is at any time            found  in'  describe  three  distinct occasions  on  which  a            deported alien can violate Section 1326."  Id. at 8.                                                       ___                 Cuevas was  indicted  specifically for  the  offense  of            being "found" in the United States in violation of   1326(a).            That was the  charge to which he pleaded guilty.   Thus, even                                         -16-                                          16            though  defendant  illegally reentered  the United  States in            1990, he committed his   1326(a) offense in 1995, when he was            "found."  Rodriguez,  26 F.3d  at 8.   He was  unquestionably                      _________            serving a  criminal probationary sentence for  his 1994 state            drug  conviction at  that time.   There  was no error  in the            district court's application of U.S.S.G.   4A1.1(d).                 Affirmed.                 _________                                         -17-                                          17